DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 7/1/2019. Claims 1-26 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-16, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque (US 2016/0102278 A1) in view of Klein (US 3512332).
	Regarding claim 1, Labeque discloses a system comprising a single web of film material (the thermoformable film, para. 0083), a forming arrangement (para. 0084, lines 13-20) configured to interact with the web to form chambers in the web; a first filling device (para. 0086, lines 3-7) configured to deposit a first substance into one or more of the formed chambers, wherein the web is folded onto itself so as to form one or more multi-chamber packages (para. 0075, lines 2-9).
	However, Labeque does not disclose that the film material extends in a machine direction and defines a plurality of lateral lanes or how the single web of film is folded.
	Klein teaches a system comprising a single web of material (1 – Fig. 1) extending in a machine direction (from right to left, see Fig. 1) and defining a plurality of lateral lanes (the lane comprising 4 and the lane comprising 10 – Fig. 1) extending contiguously in a cross-machine direction, orthogonal to the machine direction; a forming arrangement (11 – Fig. 1) configured to interact with the web to form chambers along a second lane (the lane comprising 4 – Fig. 1) of the plurality of lanes in the machine direction (col. 4, lines 62-74); a first folding mechanism (the metal arm, col. 5, lines 6-10) configured to form a fold between the lateral lanes in the machine direction such that a first lane (the lane comprising 10 – Fig. 1) of the plurality of lanes is directed to overlie the one or more formed chambers of the second lane (see Fig. 1) so as to form a package. One of ordinary skill in the art, upon reading the teaching of Klein, would have immediately recognized that the web of Labeque could be folded on itself 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the system of Labeque to have extended the film in a machine direction such that it defines a plurality of lanes and using a first folding mechanism as taught by Klein since Labeque is silent as to the particular machinery performing the folding operation on the web and Klein provides one such mechanism.

Labeque, as modified by Klein, further teaches:
	Claim 2, that the film material comprises a water soluble film (para. 0071, lines 4-15, Labeque).

	Claim 3, essentially all of the elements of the claimed invention in claim 1.
	However, Labeque, as modified by Klein, does not expressly disclose the lateral width of the web.
	In this case, one of ordinary skill in the art would have recognized that the width of the web is a result effective variable since the width of the web determines how much the formed package may hold.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have been obvious to have made the lateral width of the web to be about 54 inches, since it has been held that where the general In re Aller, 105 USPQ 233.

	Claim 14, essentially all of the elements of claim 1.
	However, Labeque, as modified by Klein, does not expressly teach at least on cleaning device configured to remove unwanted material from the formed chambers.
	In this case, the examiner takes Official Notice that it is old and well known in the art to provide a cleaning device to remove unwanted material from formed chambers to prevent contamination of products.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the system of Labeque, as already modified by Klein, to have included a cleaning device configured to remove unwanted material from the formed chambers in order to prevent contamination of products in the chambers.

	Claim 15, at least one sealing device configured to apply an aqueous fluid to the first lane or about the formed chambers of the second lane in order to seal the formed chambers upon the first lane being folded to overlie the one or more formed chambers of the second lane (para. 0087, Labeque).

	Claim 16, a method for forming a multi-chamber package, the method comprising: interacting a forming arrangement with a single web of film material (para. 0084, lines 13-20, Labeque) extending in a machine direction, the web defining a plurality of lateral lanes extending contiguously in a cross-machine direction, orthogonal to the machine direction, so as to form chambers along a second lane of the plurality of lateral lanes in the machine direction (see Fig. 1, Klein); depositing a first substance into one or more of the formed chambers of the second lane with a first filling device (para. 0086, lines 3-7, Labeque); and forming a fold between lateral lanes in the machine direction with a first folding mechanism (the metal arm, col. 5, lines 6-10, Klein) such that a first lane of the plurality of lateral lanes is directed to overlie the one or more formed chambers of the second lane, so as to form one or more multi-chamber packages (see Fig. 1, Klein).

Claim 25, essentially all of the elements of claim 16.
	However, Labeque, as modified by Klein, does not expressly teach removing unwanted material from the formed chambers using at least one cleaning device.
	In this case, the examiner takes Official Notice that it is old and well known in the art to use a cleaning device to remove unwanted material from formed chambers to prevent contamination of products.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Labeque, as already modified by Klein, to have used a cleaning device to remove unwanted material from the formed chambers in order to prevent contamination of products in the chambers.

(para. 0087, Labeque).

Allowable Subject Matter
Claims 4-13 and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/22/2021